Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the applicant’s amendment filed on 8/5/2021.
The drawings received on 4/27/2020 are accepted. 
Status of Claims 
Restriction by Original Presentation for claims 27-34 on 4/6/2021 have been rejoined and allowed in view of applicant amendment to include the allow features. 
Claims 27 and 29-32 have been amended. 
Claims 7-20 have been cancelled. 
Claims 1-6 and 21-34 have been allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following Examiner's Amendment has been authorized by the Applicant’s Susan Moss (Reg. No. 72,913) on 08/05/2021.
The application has been amended as follows:
IN THE CLAIMS
Please amend the claims as indicated below. The following is a complete listing of claims and replaces all prior versions and listings of claims in the present application:


Amendments to the Claims:

This listing of claims will replace all prior versions, and listing, of claims in the application:

Listing of Claims:

IN THE CLAIMS:
1. (Previously Presented) A method comprising: 
receiving, by a payment processing system (PPS) and from a plurality of merchant computing devices, wherein an individual merchant computing device is associated with a merchant of a plurality of merchants that use the PPS to process payments, transaction information associated with transactions between individual merchants of the plurality of merchants and respective buyers, the plurality of merchant computing devices having respective instances of a merchant application installed thereon for configuring the plurality of merchant computing devices as a plurality of respective point-of-sale (POS) terminals for communicating the transaction information over a network to the PPS;
storing, by the payment processing system, in one or more data structures, the transaction information; 
obtaining, by the PPS and through a first POS terminal associated with a first merchant, an identifier identifying a buyer performing a first transaction with the first merchant and payment-instrument information identifying a payment instrument used for the first transaction;
associating, by the PPS and in the data structures, the identifier with the payment-instrument information; 
detecting, by the PPS, second transaction between a second merchant operating a second POS terminal and the buyer, wherein detecting is based on mapping an identifier of a buyer performing the second transaction with the identifier in the stored data structures; 
generating, by the PPS, a digital transaction record, wherein the digital transaction record confirms processing of the second transaction between the buyer and the second merchant; and 


2. (Previously Presented) The method as claim 1 recites, wherein the identifier comprises an electronic address associated with the buyer.

3. (Previously Presented) The method as claim 2 recites, wherein the electronic address associated with the buyer comprises at least one of an email address of the buyer or a telephone number associated with the buyer.

4. (Previously Presented) The method as claim 2 recites, wherein transmitting the digital transaction record comprises transmitting the digital transaction record via the electronic address associated with the buyer. 

5. (Previously Presented) The method as claim 1 recites, further comprising:
detecting, by the PPS, a third transaction between a third merchant operating a third POS terminal and the buyer;
determining, by the PPS and based at least in part on detecting the third transaction, that a purchase amount associated with the third transaction is greater than a threshold purchase amount;
based at least in part on the purchase amount being greater than the threshold purchase amount, causing, by the PPS, display on the third POS terminal of a prompt for the buyer to select a delivery preference;
receiving, by the PPS and from the third POS terminal, an indication of the delivery preference; and
facilitating, by the PPS, transmission of a third digital transaction record to the buyer according to the delivery preference.

6. (Previously Presented) The method as claim 5 recites, wherein the delivery preference comprises at least one of:
a preference to receive the third digital transaction record at a new electronic address; or
a preference to receive the third digital transaction record at multiple electronic addresses.

7. – 20. (Canceled)

21. (Previously Presented) A system comprising:
one or more processors; and
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising:
receiving, by a payment processing system (PPS) and from a plurality of merchant computing devices, wherein an individual merchant computing device is associated with a merchant of a plurality of merchants that use the PPS to process payments, transaction information associated with transactions between individual merchants of the plurality of merchants and respective buyers, the plurality of merchant computing devices having respective instances of a merchant application installed thereon for configuring the plurality of merchant computing devices as a plurality of respective point-of-sale (POS) terminals for communicating the transaction information over a network to the PPS;
storing, by the payment processing system, in one or more data structures, the transaction information; 
obtaining, by the PPS and through a first POS terminal associated with a first merchant, an identifier identifying a buyer performing a first transaction with the first merchant and payment-instrument information identifying a payment instrument used for the first transaction;
associating, by the PPS and in the data structures, the identifier with the payment-instrument information; 
detecting, by the PPS, a second transaction between a second merchant operating a second POS terminal and the buyer, wherein detecting is based on mapping an identifier of a buyer associated with the second transaction with the identifier in the stored data structures; 
generating, by the PPS, a digital transaction record, wherein the digital transaction record confirms processing of the second transaction between the buyer and the second merchant; and 


22. (Previously Presented) The system as claim 21 recites, wherein the identifier comprises an electronic address associated with the buyer.

23. (Previously Presented) The system as claim 22 recites, wherein the electronic address associated with the buyer comprises at least one of an email address of the buyer or a telephone number associated with the buyer.

24. (Previously Presented) The system as claim 22 recites, wherein transmitting the digital transaction record comprises transmitting the digital transaction record via the electronic address associated with the buyer. 

25. (Previously Presented) The system as claim 22 recites, further comprising:
causing, by the PPS, the first POS terminal to display an interface that prompts the buyer to submit the electronic address for receiving a digital transaction record associated with the first transaction; and
obtaining, by the PPS and based on the interface, the electronic address from the buyer,
wherein transmitting the digital transaction record comprises transmitting the digital transaction record to the electronic address.

26. (Previously Presented) The system as claim 21 recites, wherein detecting the second transaction is further based at least in part on an indication that the buyer is present at a location associated with the second merchant.

27. (Currently Amendment) A method performed by a payment processing system (PPS) comprising:
receiving, by the PPS and from a plurality of point-of-sale (POS) devices associated with respective merchants that use the PPS to process payments, transaction information associated with transactions between the merchants and respective buyers;
by the PPS and  through a first POS device of the plurality of POS devices a first merchant associated with the first POS device and payment-instrument information identifying a payment instrument used for the first transaction;
associating, by the PPS and in one or more data structures, the identifier with the payment-instrument information; 
receiving, by the PPS, an indication of a second transaction between a second merchant and the buyer, wherein the indication is based at least in part on mapping an identifier identifying a buyer performing the second transaction with the identifier in the one or more data structures;
generating, by the PPS, a digital transaction record, wherein the digital transaction record confirms processing of the second transaction between the buyer and the second merchant; and
transmitting, by the PPS, the digital transaction record to the buyer through a communication medium defined by the identifier in the one or more data structures.

28. (Previously Presented) The method as claim 27 recites, wherein the second transaction comprises an online transaction. 

29. (Currently Amendment) The method as claim 27 recites, wherein the POS device comprises a first POS device and wherein the second transaction occurs at a second POS device of the second merchant.

30. (Currently Amendment) The method as claim 27 recites, further comprising:
determining, by the PPS, that a transaction amount for the second transaction is below a threshold transaction amount,
wherein transmitting the digital transaction record to the buyer is based at least in part on determining that the transaction amount for the second transaction is below the threshold transaction amount.

31. (Currently Amendment) The method as claim 27 recites, further comprising processing, by the PPS, a payment for the first transaction. 

Currently Amendment) The method as claim 27 recites, further comprising processing, by the PPS, a payment for the second transaction.

33. (Previously Presented) The method as claim 27 recites, wherein the identifier comprises an electronic address associated with the buyer.

34. (Previously Presented) The method as claim 33 recites, wherein the electronic address associated with the buyer comprises at least one of an email address of the buyer or a telephone number associated with the buyer, and wherein transmitting the digital transaction record comprises transmitting the digital transaction record via the electronic address associated with the buyer.
Allowable Subject Matter
Remaining Claims 1-6 and 21-34 are allowed over the prior art of record.
The following is an examiner's statement of reason for allowance:
The Examiner agrees with Examiner amendments presented by the applicant on 8/5/2021.  The combination of elements are novel and obvious over the prior art of record.  
There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, Claims 1-20 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M. OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P. M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/            Primary Examiner, Art Unit 3627